Citation Nr: 0521678	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  03-23 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus, claimed as due to exposure to herbicides.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to type II diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	J.F. Cameron, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to 
December 1967.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  In that rating decision, the RO denied 
service connection for type II diabetes mellitus with 
peripheral neuropathy due to exposure to herbicides.  The 
veteran timely perfected an appeal of this determination to 
the Board.  

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing in Montgomery, Alabama.  

In January 2005, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  The veteran did not serve in Vietnam, and the conditions 
of his service did not involve duty or visitation in Vietnam.

2.  Type II diabetes mellitus did not originate in service or 
become manifest within one year of discharge therefrom.

3.  Peripheral neuropathy did not originate in service or 
become manifest within one year of discharge therefrom.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service and may not be 
presumed, on any basis, to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

2.  Peripheral neuropathy was not incurred in or aggravated 
by active military service and may not be presumed, on any 
basis, to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  This law and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran of the information and medical 
and lay evidence necessary to substantiate his claims.  In a 
December 2003 letter, VA informed the veteran and his 
representative of the information and evidence necessary to 
substantiate a claim for service connection.  In addition, VA 
provided the veteran with a copy of the appealed October 2002 
rating decision, July 2003 statement of the case, January 
2005 Board remand, and April 2005 supplemental statement of 
the case.  These documents provided notice of the law and 
governing regulations, as well as the reasons for the 
determinations made regarding his claims.  By way of these 
documents, the veteran was also specifically informed of the 
information and evidence previously provided to VA or 
obtained by VA on his behalf.  

The Board notes that the RO did not provide the veteran with 
the regulations with respect to secondary service connection 
claims until the April 2004 supplemental statement of the 
case.  However, in light of the conclusion in this case that 
service connection is not warranted for the veteran's type II 
diabetes mellitus, the basis of his secondary service 
connection claim, the Board finds that the veteran has not 
been prejudiced by the RO's action.

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the December 
2003 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked him to identify any 
relevant records, including medical and employment records, 
so that VA could request them on his behalf.  VA also asked 
the veteran to inform VA of any additional information or 
evidence relevant to his claims.  Lastly, VA advised the 
veteran to send any additional evidence that he had.  Thus, 
the Board finds that the veteran was informed of the evidence 
he was responsible for submitting and the evidence VA would 
obtain on his behalf.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board also finds that the veteran was 
informed that he could submit any records in his possession 
relevant to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical and personnel records, post-service 
VA and non-VA medical records, a VA examination report, and 
statements made by and on behalf of the veteran in support of 
his claims.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board notes that the veteran was not provided a VCAA notice 
letter prior to the initial unfavorable rating decision; 
however, the Board finds that any defect in the timing of the 
provision of notice was properly cured when the RO furnished 
the veteran the December 2003 letter, along with the above-
mentioned correspondences, and subsequently readjudicated his 
claims in April 2005.  Under the circumstances in this case, 
the Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claims 
poses no risk of prejudice to the veteran.  See Bernard, 
supra.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

Service connection may also be established for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2004).  Further, 
a disability which is aggravated by a service-connected 
disability may be service-connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
has a disease listed at 38 C.F.R. § 3.309(e) (2004), shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).  Service 
in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  Id.

Service on a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam.  VAOPGCPREC 27-97; 62 Fed. Reg. 63603-
02, 63604 (Dec. 1, 1997).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Type II Diabetes; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); 66 Fed. Reg. 23,166, 
23,168-69 (May 8, 2001).

Type II Diabetes Mellitus

The veteran contends, in essence, that he has type II 
diabetes mellitus due to in-service exposure to herbicides.  
In this regard, the Board observes that the veteran does not 
contend that type II diabetes mellitus was incurred in or 
aggravated by service.  Instead, he asserts that he served on 
a ship in the waters offshore and that he was exposed to 
herbicides while cleaning planes covered in herbicide 
returning from missions in Vietnam.  

After a careful review, the Board finds that the veteran did 
not serve in Vietnam as contemplated by 38 C.F.R. § 3.307(a).  
See VAOPGCPREC 27-97.  In this regard, the Board observes 
that the record clearly shows that the veteran did not serve 
in Vietnam.  Indeed, the veteran does not contend that he 
served in Vietnam but only that he was exposed to herbicides 
while on the USS Hancock, which was stationed in the Gulf of 
Tonkin.  Furthermore, the veteran testified that his only 
service near Vietnam was on the ship.  Thus, the Board 
concludes that the veteran did not serve in the Republic of 
Vietnam during service, and is therefore not entitled to 
presumptive service connection for his type II diabetes 
mellitus.  

The fact that the veteran is not entitled to the foregoing 
regulatory presumption of service connection for the claimed 
disability does not preclude an evaluation as to whether the 
veteran is entitled to service connection on a direct basis 
or entitled to presumptive service connection for a chronic 
disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

After a careful review, the Board notes that the veteran's 
service medical records are negative for any complaint, 
treatment, or diagnosis of type II diabetes mellitus.  
Furthermore, the first post-service record of diabetes is 
contained in a December 1998 private medical note, which 
reflects a past medical history that includes diabetes.  The 
Board points out that private medical records through July 
1996 contain no mention of diabetes.  The Board thus finds 
that type II diabetes mellitus was not present during service 
or first manifested to a compensable degree during the one-
year presumptive period following the veteran's discharge.  
38 C.F.R. §§ 3.303, 3.307(a)(3), 3.309(a).  

The Board notes Dr. Goncalves' June 2004 letter in which he 
opined that there is a good likelihood that the veteran's 
diabetes may have been a result of the exposure to Agent 
Orange, especially given the fact that he does not have a 
family history of diabetes.  In this regard, the Board 
observes that the evidence of record, including the veteran's 
service medical and personnel records, fails to establish 
that the veteran was exposed to herbicides in service.  The 
Board notes the veteran's testimony that he was exposed to 
herbicides when he cleaned planes covered in herbicides after 
returning from missions in Vietnam.  The Board also notes his 
testimony that a first class petty officer told him that the 
sticky substance on the planes was a defoliant the planes 
flew through.  The Board observes, however, that these 
assertions are not supported by the evidence of record.  
Thus, with respect to Dr. Goncalves' opinion, the Board 
observes that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See Reonal 
v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 
Vet. App. 389, 395 (1996); Swann v. Brown, 5 Vet. App. 229, 
233 (1993).  

The Board also notes the veteran's testimony that Dr. 
Dickinson opined that Agent Orange was responsible for his 
diabetes.  In this regard, the Board observes that the 
veteran's account of what a physician purportedly told him, 
filtered as it is through the sensibilities of a layperson, 
does not constitute competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Furthermore, the 
Board observes that the veteran has not introduced any such 
medical opinion into the record.  Moreover, even if the 
veteran had submitted this opinion, as noted above, the Board 
observes that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See 
Reonal, supra; Moreau, supra; Swann, supra.  

In sum, service connection for type II diabetes mellitus on a 
presumptive or direct basis is not warranted.  

The Board acknowledges the veteran's contentions that his 
type II diabetes mellitus is related to service, to include 
as due to exposure to herbicides.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for type II diabetes mellitus, to include 
as due to exposure to herbicides.  Thus, the benefit-of-the-
doubt doctrine is inapplicable and the claim must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Peripheral Neuropathy

In light of the above conclusion that service connection is 
not warranted for the veteran's type II diabetes mellitus, 
service connection for peripheral neuropathy as secondary to 
type II diabetes mellitus is not warranted.  See 38 C.F.R. 
§ 3.310(a); Allen, 7 Vet. App. 439.  Likewise, as discussed 
above, service connection is not warranted based on presumed 
exposure to herbicides.  

The fact that the veteran is not entitled to service 
connection on a secondary basis or via presumed exposure to 
herbicides does not preclude an evaluation as to whether the 
veteran is entitled to service connection on a direct basis 
or entitled to presumptive service connection for a chronic 
disease.  See Combee, supra.  

After a careful review, the Board notes that the veteran's 
service medical records are negative for any complaint, 
treatment, or diagnosis of peripheral neuropathy.  The 
earliest report of record is dated July 1996, which reflects 
complaints of numbness in the toes for the past year or two.  
The Board notes that even accepting an onset date of July 
1994, as reflected in the above report, still dates the 
veteran's peripheral neuropathy to well outside of the 
presumptive one-year period for chronic diseases under 38 
C.F.R. § 3.307.  The foregoing evidence shows that the 
disorder was not present during service or first manifested 
to a compensable degree during the one-year presumptive 
period following discharge.  38 C.F.R. §§ 3.303, 3.307(a)(3), 
3.309(a).  Furthermore, the veteran has not presented 
competent medical evidence linking his current peripheral 
neuropathy to military service.  Accordingly, service 
connection for peripheral neuropathy on a secondary, 
presumptive, or direct basis is not warranted.  

The Board acknowledges the veteran's contentions that his 
peripheral neuropathy is related to service, to include as 
secondary to type II diabetes mellitus.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, supra; Espiritu, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy, to include as 
secondary to type II diabetes mellitus.  Thus, the benefit-
of-the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for type II diabetes mellitus, to include 
as due to exposure to herbicides, is denied.

Service connection for peripheral neuropathy, to include as 
secondary to type II diabetes mellitus, is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


